Citation Nr: 1746516	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-12 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether compensation under the provisions of 38 U.S.C.A. § 1151 is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.  He died in February 2014 and the appellant is his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO denied service connection for the cause of the Veteran's death.

In August 2015, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014). 

In August 2015, the Board denied a claim of service connection for multiple sclerosis, which the appellant had perfected as a substitute claimant, and remanded  the claim of service connection for the cause of the Veteran's death for further development.

In May 2016, the RO denied compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death.

In December 2016, the Board explained that although the appellant did not appeal the May 2016 denial of compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death, the Board was required to address all theories of entitlement raised by the appellant as part of the claim of service connection for the cause of the Veteran's death.  Hence, the Board recharacterized the issue on appeal to encompass the appellant's 1151 claim and the issue is characterized as set forth above on the title page.  The Board remanded the recharacterized issue on appeal for further development.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The applicable version of 38 U.S.C.A. §  1151 provides, in pertinent part, that compensation shall be awarded for a qualifying death of a veteran in the same manner as if such death were service-connected.  38 U.S.C.A. §  1151 (West 2014).

A death is a qualifying death if the death was not the result of a veteran's willful misconduct and (1) the death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701 (3)(A), and (2) the proximate cause of the death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id.  

In this case, the Veteran died in February 2014.  His death certificate lists the immediate cause of death as respiratory arrest, with the underlying causes of death being congestive heart failure and ischemic cardiomyopathy.  Multiple sclerosis is another condition which contributed to death.  There are no other conditions listed as contributing to the Veteran's death.  The appellant contends that poor care at the VA Medical Center in Minneapolis, Minnesota (VAMC Minneapolis) in January 2014 contributed to the cause of the Veteran's death in February 2014.

In January 2017, a VA physician reviewed the Veteran's claims file and opined that the Veteran's death was not caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part.  He reasoned that the Veteran received comprehensive high-quality medical care during his hospitalization at VAMC Minneapolis.  At the time of his admission, the Veteran was severely malnourished and debilitated.  These factors prevented the healing of his multiple bedsores (which were already present on admission) and prevented him from becoming more strong and independent through the rehabilitation therapy that he received at VA.

The physician also opined that the Veteran's death was not the result of an event not reasonably foreseeable.  He explained that on multiple occasions VA staff reviewed the difficulties of providing adequate care for the Veteran at home after discharge.  In particular, the staff reviewed how weakness, difficulty with standing and transfer, dementia, reluctance to eat and take fluids, poor nutrition status, and especially the Veteran's violent outbursts made it difficult to impossible for family or visiting home-healthcare personnel to provide necessary care to the Veteran.  In several instances, the appellant insisted on treatment decisions that placed the Veteran at more risk, such as withholding medications that prevented violent outbursts (which made caregiving more difficult and dangerous) and withholding medications to prevent constipation.  Prior to discharge from VAMC Minneapolis in January 2014, the Veteran and his family were advised by nursing, medical, and social services staff to consider nursing home placement, but they refused to do so and insisted on bringing the Veteran home at the time of discharge.

The January 2017 opinion only addresses whether the Veteran's treatment at VAMC Minneapolis was the proximate cause of his death (i.e., whether his cause of death was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on VA's part, or an event not reasonably foreseeable).  Although the opinion alludes to a conclusion that the Veteran's fatal respiratory arrest, congestive heart failure, and ischemic cardiomyopathy were not actually caused by VA hospital care, there is no explicit opinion in this regard.  Hence, the Board finds that a remand is necessary to obtain an addendum opinion (preferably from the physician who provided the January 2017 opinion) that fully addresses the appellant's 1151 contentions.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). The duty to assist includes a duty to help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

A May 2012 VA internal medicine attending note reflects that the Veteran received treatment for cardiac problems in February 2012 at Abbot Hospital.  Also, a February 2014 VA community nursing home care note indicates that the Veteran was receiving care from Allina Hospice Agency at the time of his death.  The AOJ has not attempted to obtain any relevant records from Abbot Hospital or Allina Hospice Agency.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify the location and name of any VA or private medical facility where the Veteran received treatment for a cardiac disability, to include the dates of any such treatment.

Ask the appellant to complete authorizations for VA to obtain all records pertaining to the Veteran's treatment for a cardiac disability and all records at the time of his death from Abbot Hospital (see the May 2012 VA internal medicine attending note), Allina Hospice Agency (see the February 2014 VA community nursing home care note), and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, arrange to obtain from the VA physician who provided the January 2017 opinion an addendum opinion regarding the etiology of the Veteran's cause of death.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the physician for review.

The opinion provider should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's fatal respiratory arrest, congestive heart failure, and/or ischemic cardiomyopathy was caused or worsened (in whole or in part) by the treatment received at VAMC Minneapolis in January 2014?

(b)  If so, is it at least as likely as not (50 percent probability or more) that the proximate cause of the fatal respiratory arrest, congestive heart failure, and ischemic cardiomyopathy was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable?

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran was competent to report his symptoms and history and that the appellant is competent to report her observations of the Veteran's symptoms, and such lay statements must be specifically acknowledged and considered in formulating any opinions.  

3.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the appellant is given an opportunity to respond, the case should be returned to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




